 Case 1:21-cv-00247-PLM-SJB ECF No. 4, PageID.23 Filed 03/22/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN


 DAVID A. STORCK,

         Plaintiff,
 v.                                                                    Hon. Paul L. Maloney

 MICHIGAN, STATE OF,                                                   Case No. 1:21-cv-00247

         Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff initiated this matter on March 17, 2021, against the State of Michigan. Having

granted Plaintiff’s motion to proceed as a pauper, I have conducted an initial review of the

complaint pursuant to 28 U.S.C. § 1915(e)(2) to determine whether it is frivolous, malicious, or

fails to state a claim upon which relief can be granted. Based on this review, I conclude that

Plaintiff’s complaint must be dismissed because the State of Michigan is immune from suit in this

Court, and Plaintiff fails to state a claim upon which relief may be granted.

       First, Plaintiff may not sue the State of Michigan or any of its agencies in federal court.

Regardless of the form of relief requested, the states and their departments are immune under the

Eleventh Amendment from suit in the federal courts unless the state has waived immunity or

Congress has expressly abrogated Eleventh Amendment immunity by statute. See Pennhurst State

Sch. & Hosp. v. Halderman, 465 U.S. 89, 98-101 (1984); Alabama v. Pugh, 438 U.S. 781, 782

(1978); O’Hara v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1993). Congress has not expressly

abrogated Eleventh Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332, 341 (1979),

and the State of Michigan has not consented to civil rights suits in federal court. Abick v. Michigan,

803 F.2d 874, 877 (6th Cir. 1986). Thus, the State of Michigan is immune from suit in this Court.
 Case 1:21-cv-00247-PLM-SJB ECF No. 4, PageID.24 Filed 03/22/21 Page 2 of 3




        To the extent Plaintiff intends to sue any other party not immune from suit—and that is not

clear from the complaint—he fails to state a claim. Pursuant to Federal Rule of Civil Procedure

12(b)(6), a claim must be dismissed for failure to state a claim on which relief may be granted

unless the “[f]actual allegations [are] enough to raise a right to relief above the speculative level

on the assumption that all of the complaint’s allegations are true.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 545 (2007) (internal citations and footnote omitted).

        As the Supreme Court has held, to satisfy this rule, a complaint must contain “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570. This plausibility standard “is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant

has acted unlawfully.” Id. If the complaint simply “pleads facts that are merely consistent with a

defendant’s liability, it stops short of the line between possibility and plausibility of entitlement to

relief.” Id. (internal quotation marks omitted). As the Court further observed:

        Two working principles underlie our decision in Twombly. First, the tenet that a
        court must accept as true all of the allegations contained in a complaint is
        inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of
        action, supported by mere conclusory statements, do not suffice. Rule 8 marks a
        notable and generous departure from the hyper-technical, code-pleading regime of
        a prior era, but it does not unlock the doors of discovery for a plaintiff armed with
        nothing more than conclusions. Second, only a complaint that states a plausible
        claim for relief survives a motion to dismiss. Determining whether a complaint
        states a plausible claim for relief will, as the Court of Appeals observed, be a
        context-specific task that requires the reviewing court to draw on its judicial
        experience and common sense. But where the well-pleaded facts do not permit the
        court to infer more than the mere possibility of misconduct, the complaint has
        alleged— but it has not “show[n]”—“that the pleader is entitled to relief.”

Id. at 678–79 (internal citations omitted).

        Evaluated pursuant to the aforementioned standard, any facts alleged in Plaintiff’s

complaint, even if accepted as true, do not meet the standards of Ashcroft v. Iqbal and Bell Atlantic

Corp. v. Twombly to state a claim upon which relief may be granted in this Court. Plaintiff simply
                                                    2
 Case 1:21-cv-00247-PLM-SJB ECF No. 4, PageID.25 Filed 03/22/21 Page 3 of 3




alleges that he “was in a [sic] oil fight in Allen Park, MI,” and, apparently, some things happened

to him. He does not say who did what and why he has a cause of action within this Court’s

jurisdiction. Accordingly, I recommend that Plaintiff’s complaint be dismissed.

                                         CONCLUSION

       For the foregoing reasons, I recommend that Plaintiff’s complaint be dismissed. The Court

must also decide whether an appeal of this action would be in good faith within the meaning of 28

U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Good faith

is judged objectively, Coppedge v. United States, 369 U.S. 438, 445 (1961), and an appeal is not

taken in good faith if the issue presented is frivolous, defined as lacking an arguable basis either

in fact or law. See Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th Cir. 2001). For the same

reasons that I recommend dismissal of the action, I discern no good faith basis for an appeal and

recommend that, should Plaintiff appeal this decision, the Court assess the $505.00 appellate filing

fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11.



Date: March 22, 2021                                         /s/ Sally J. Berens
                                                             SALLY J. BERENS
                                                             U.S. Magistrate Judge


        OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court
within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file
objections within the specified time waives the right to appeal the District Court’s order. See
Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 3
